People v Harvey (2019 NY Slip Op 08105)





People v Harvey


2019 NY Slip Op 08105


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: SMITH, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (1200/12) KA 09-01058.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vGREGORY HARVEY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.